BELCHER, Commissioner.
The conviction is for the possession of whiskey and vodka in a dry area for the purpose of sale. The punishment was assessed at five months in jail and a fine of $500.00.
It was stipulated that Hall County was a dry area.
The testimony of the state reveals that Sheriff Neel, two of his deputies and an officer of the Texas Liquor Control Board went to the home of the appellant to execute a search warrant. When they arrived they approached the appellant who was walking from his chicken house to his residence. They informed the appellant that they had a search warrant for his place. In the search they found thirty-four pints of whiskey and vodka in a barrel under the floor of the chicken house and a half pint of whiskey was removed from his pocket.
The appellant did not testify or offer any evidence.
The only complaint urged for reversal is directed to certain argument made by the county attorney to the jury.
There are no formal bills of exception. The statement of facts agreed to by counsel to contain a true and correct summary and statement of all the pertinent evidence is in narrative form. The complaint to jury argument is not presented. Art. 759a, Vernon’s Ann.C.C.P.; Owen v. State, 171 Tex.Cr.R. 361, 350 S.W.2d 542.
The evidence is sufficient to support the conviction, and no error appearing, the judgment is affirmed.
Opinion approved by the Court.